UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :           4/2/2020
 MARCOS CALCANO,                                              :
                                                              :
                                            Plaintiff         :   19 Civ. 11228 (LGS)
                                                              :
                       - against -                            :        ORDER
                                                              :
 VINEYARD VINES, LLC                                          :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, Defendant filed a motion to dismiss the Complaint on March 26, 2020. ECF

16;

          WHEREAS, Plaintiff timely filed a First Amended Complaint pursuant to Federal Rule of

Civil Procedure 15 on April 1, 2020. ECF 18. It is hereby

          ORDERED that Defendant’s motion to dismiss the Complaint is denied as moot. It is

further

          ORDERED that Defendant may, by April 16, 2020, file a motion to dismiss the First

Amended Complaint and accompanying memorandum. Defendant does not need to file a pre-

motion letter. Plaintiff’s opposition to the motion to dismiss shall be filed no later than April 30,

2020. Defendants reply shall be filed no later than May 7, 2020. The submissions shall comply

with the Court’s Individual Rules.



Dated: April 2, 2020
       New York, New York
